MEMORANDUM **
Baljit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“U”) denial of his application for asylum and withholding of removal, and request for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000), we deny the petition.
Substantial evidence supports the IJ’s decision that Singh failed to establish eligibility for asylum. The record indicates that the police arrested Singh because he and his brother were suspected of providing travel documents for militants, and Singh has presented no direct evidence of another motive that would qualify him for relief. See Dinu v. Ashcroft, 372 F.3d 1041, 1043-44 (9th Cir.2004) (holding that petitioner is not eligible for asylum where there is evidence of a legitimate prosecutorial purpose, and no direct evidence that persecution was on account of a protected ground).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
Singh also failed to establish a CAT claim because he did not show that it was more likely than not that he would be tortured if he returned to India. See Ka*979malthas v. INS, 251 F.3d 1279, 1283-84 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.